Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the amendment filed 11/14/2018.
2.  Claims 1-21 have been examined and are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.  Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radibratovic U.S Publication No. 2009/0105998. 
As to claim 1, Radibratovic teaches an apparatus for modeling and monitoring equipment performance data, the apparatus communicably coupled with a sensor coordinator (…The data acquisition hub 112 may be a standalone unit or integrated within the analytics server 116 and can be embodied as a piece of hardware, software, or some combination thereof…, paragraph 0043 page 3) and a plurality of sensors, the plurality of sensor collecting sensor data from the plurality of sensors, the sensor data representing performance parameters of a monitored device (…The sensors are configured to provide output values for system parameters that indicate the operational status and/or "health" of the monitored system 102. For example, in an electrical power generation system, the current output or voltage readings for the various components that comprise the power generation system is indicative of the overall health and/or operational condition of the system. In one embodiment, the sensors are configured to also measure additional data that can affect system operation. For example, for an electrical power distribution system, the sensor output can include environmental information, e.g., temperature, humidity, etc., which can impact electrical power demand and can also affect the operation and efficiency of the power distribution system itself…, paragraph 0040 page 3), the apparatus comprising at least one processor (…microprocessor systems, microprocessor-based or programmable consumer electronics, minicomputers, mainframe computers…, paragraph 0224 page 17) and at least one memory including computer program code, the at least one memory and the computer program code (…computer readable code on a computer readable medium. The computer readable medium is any data storage device that can store data, which can thereafter be read by a computer system. Examples of the computer readable medium include hard drives, network attached storage (NAS), read-only memory, random-access memory, CD-ROMs, CD-Rs, CD-RWs, magnetic tapes, and other optical and non-optical data storage devices…, paragraph 0227 page 17) configured to, with the at least one processor, cause the apparatus to: 
receive processed data from the sensor coordinator, wherein the sensor coordinator receives sensor data from at least one sensor device and processes the sensor data to produce the processed data (…real-time data output from a sensor interfaced with the monitored system is received. The sensor is configured to capture output data at split-second intervals to effectuate "real time" data capture. For example, in one embodiment, the sensor is configured to generate hundreds of thousands of data readings per second. It should be appreciated, however, that the number of data output readings taken by the sensor may be set to any value as long as the operational limits of the sensor and the data processing capabilities of the data acquisition hub are not exceeded.  Method 700 moves to operation 704 where the real-time data is processed into a defined format. This would be a format that can be utilized by the analytics server to analyze or compare the data with the simulated data output from the virtual system model. In one embodiment, the data is converted from an analog signal to a digital signal. In another embodiment, the data is converted from a digital signal to an analog signal. It should be understood, however, that the real-time data may be processed into any defined format as long as the analytics engine can utilize the resulting data in a comparison with simulated output data from a virtual system model of the monitored system…, paragraphs 0087-0088 page 8); 
programmatically generate a statistical model based upon the processed data (…Simulation engine 208 operates on complex logical models 206 of facility 102. These models are continuously and automatically synchronized with the actual facility status based on the real-time data provided by hub 204. In other words, the models are updated based on current switch status, breaker status, e.g., open-closed, equipment on/off status, etc. Thus, the models are automatically updated based on such status, which allows simulation engine to produce predicted data based on the current facility paragraphs 0052-0053 page 4); and 
programmatically train, by using a training function, the statistical model based upon the processed data, wherein the statistical model is associated with the monitored device (…Method 800 continues on to operation 808 where the operating parameters of the virtual system model are adjusted to minimize the difference. This means that the logic parameters of the virtual system model that a virtual system modeling engine uses to simulate the data output from actual sensors interfaced with the monitored system are adjusted so that the difference between the real-time data output and the simulated data output is minimized. Correspondingly, this operation will update and adjust any virtual system model output parameters that are functions of the virtual system model sensor values. For example, in a power distribution environment, output parameters of power load or demand factor might be a function of multiple sensor data values. The operating parameters of the virtual system model that mimic the operation of the sensor will be adjusted to reflect the real-time data received from those sensors. In one embodiment, authorization from a system paragraph 0094 page 8). 
As to claim 2, Radibratovic further teaches the training function is based at least upon a machine learning model (…Method 800 continues on to operation 808 where the operating parameters of the virtual system model are adjusted to minimize the difference. This means that the logic parameters of the virtual system model that a virtual system modeling engine uses to simulate the data output from actual sensors interfaced with the monitored system are adjusted so that the difference between the real-time data output and the simulated data output is minimized. Correspondingly, this operation will update and adjust any virtual system model output parameters that are functions of the virtual system model sensor values. For example, in a power distribution environment, output parameters of power load or demand factor might be a function of multiple sensor data values. The operating parameters of the virtual system model that mimic the operation of the sensor will be adjusted to reflect the real-time data received from those sensors. In one embodiment, authorization from a system administrator is requested prior to the operating parameters of the virtual system model being adjusted. This is to ensure that the system administrator is aware of the changes that are being made to the virtual system model. In one embodiment, after the completion of all the various calibration operations, a report is generated to provide a paragraph 0094 page 8).
 As to claim 3, Radibratovic further teaches a labeling mechanism configured to assign an association between a real-world event and data related to the monitored device (…a user can access information from server 116 using thin client 534. For example, reports can be generate and served to thin client 534 via server 540. These reports can, for example, comprise schematic or symbolic illustrations of the system being monitored. Status information for each component can be illustrated or communicated for each component. This information can be numerical, i.e., the voltage or current level. Or it can be symbolic, i.e., green for normal, red for failure or warning. In certain embodiments, intermediate levels of failure can also be communicated, i.e., yellow can be used to indicate operational conditions that project the potential for future failure. It should be noted that this information can be accessed in real-time. Moreover, via thin client 534, the information can be accessed from anywhere and anytime…, paragraph 0081 page 7). 
As to claim 4, Radibratovic further teaches the labeling mechanism is one of user controlled or automatic (…a user can access information from server 116 using thin client 534. For example, reports can be generate and served to thin client 534 via server 540. These reports can, for example, comprise schematic or symbolic illustrations of the system being monitored. Status information for each component can be illustrated or communicated for each component. This information can be numerical, i.e., the voltage or current level. Or it can be symbolic, i.e., green for normal, red for failure or warning. In certain embodiments, intermediate levels of failure can also be paragraph 0081 page 7). 
As to claim 5, Radibratovic further teaches the labeling mechanism is one or more of real-time and historical (…a user can access information from server 116 using thin client 534. For example, reports can be generate and served to thin client 534 via server 540. These reports can, for example, comprise schematic or symbolic illustrations of the system being monitored. Status information for each component can be illustrated or communicated for each component. This information can be numerical, i.e., the voltage or current level. Or it can be symbolic, i.e., green for normal, red for failure or warning. In certain embodiments, intermediate levels of failure can also be communicated, i.e., yellow can be used to indicate operational conditions that project the potential for future failure. It should be noted that this information can be accessed in real-time. Moreover, via thin client 534, the information can be accessed form anywhere and anytime…, paragraph 0081 page 7). 
As to claim 6, Radibratovic further teaches the monitored device inherits the statistical model and sensor data associated with the monitored device and contributes an inherited statistical model and sensor data in aggregate to the statistical model (…the virtual system model is periodically calibrated and synchronized with "real-time" sensor data outputs so that the virtual system model provides data output values that are consistent with the actual "real-time" values received from the sensor output signals. Unlike conventional systems that use virtual paragraph 0060 page 5). 
As to claim 7, Radibratovic further teaches remotely configure the plurality of sensors (…The client 128 may utilize a variety of network interfaces (e.g., web browser, CITRIX.TM., WINDOWS TERMINAL SERVICES.TM., telnet, or other equivalent thin-client terminal applications, etc.) to access, configure, and modify the sensors…, paragraph 0066 page 5). 
As to claim 8, Radibratovic further teaches control sensor selections, derivations, and data rates (…The client 128 may utilize a variety of network interfaces (e.g., web browser, CITRIX.TM., WINDOWS TERMINAL SERVICES.TM., telnet, or other equivalent thin-client terminal applications, etc.) to access, configure, and modify the sensors (e.g., configuration files, etc.), analytics engine 118 (e.g., configuration files, analytics logic, etc.), calibration parameters (e.g., configuration files, calibration parameters, etc.), virtual system modeling engine 124 (e.g., configuration files, simulation parameters, etc.) and virtual system model of the system under management (e.g., virtual system model operating parameters and configuration files). Correspondingly, data from those various components of the monitored system 102 can be displayed on a client 128 display panel for viewing by a system administrator or paragraphs 0066-0067 page 5). 
As to claim 9, Radibratovic further teaches control sensor selections, derivations, and data rates based on needs of the statistical model and network characteristics (…The client 128 may utilize a variety of network interfaces (e.g., web browser, CITRIX.TM., WINDOWS TERMINAL SERVICES.TM., telnet, or other equivalent thin-client terminal applications, etc.) to access, configure, and modify the sensors (e.g., configuration files, etc.), analytics engine 118 (e.g., configuration files, analytics logic, etc.), calibration parameters (e.g., configuration files, calibration parameters, etc.), virtual system modeling engine 124 (e.g., configuration files, simulation parameters, etc.) and virtual system model of the system under management (e.g., virtual system model operating parameters and configuration files). Correspondingly, data from those various components of the monitored system 102 can be displayed on a client 128 display panel for viewing by a system administrator or equivalent.  As described above, server 116 is configured to synchronize the physical paragraphs 0066-0067 page 5). 
As to claim 10, Radibratovic further teaches the statistical model uses mains voltage and current to portray equipment state and usage (…the analytics engine is configured to receive "real-time" data from sensors interfaced with the monitored system via the data acquisition hub (or, alternatively directly from the sensors) and "virtual" data from the virtual system modeling engine simulating the data output from a virtual system model of the monitored system. In one embodiment, the values are in units of electrical power output (i.e., current or voltage) from an electrical power generation or transmission system…, paragraph 0093 page 8). 
As to claim 11, Radibratovic further teaches the statistical model uses mains voltage and current to flag anomalous operation (…The sensors are configured to provide output values for system parameters that indicate the operational status and/or "health" of the monitored system 102. For example, in an electrical power generation system, the current output or voltage readings for the various components that comprise the power generation system is indicative of the overall health and/or operational paragraph 0040 page 3).
 As to claim 12, Radibratovic further teaches receive sensor measurements from the sensor coordinator, wherein the sensor coordinator is configured to acquire sensor measurements, configure and process the sensor measurements for a predetermined statistical model (…Simulation engine 208 operates on complex logical models 206 of facility 102. These models are continuously and automatically synchronized with the actual facility status based on the real-time data provided by hub 204. In other words, the models are updated based on current switch status, breaker status, e.g., open-closed, equipment on/off status, etc. Thus, the models are automatically updated based on such status, which allows simulation engine to produce predicted data based on the current facility status. This in turn, allows accurate and meaningful comparisons of the real-time data to the predicted data. Example models 206 that can be maintained and used by server 116 include power flow models used to calculate expected kW, kVAR, power factor values, etc., short circuit models used to calculate maximum and minimum available fault currents, protection models used to determine proper protection schemes and ensure selective coordination of protective devices, power quality models used to determine voltage and current distortions at any paragraphs 0052-0053 page 4). 
As to claim 13, Radibratovic further teaches configure the sensor coordinator is configurable to process the sensor measurements for a predetermined statistical model (…Simulation engine 208 operates on complex logical models 206 of facility 102. These models are continuously and automatically synchronized with the actual facility status based on the real-time data provided by hub 204. In other words, the models are updated based on current switch status, breaker status, e.g., open-closed, equipment on/off status, etc. Thus, the models are automatically updated based on such status, which allows simulation engine to produce predicted data based on the current facility status. This in turn, allows accurate and meaningful comparisons of the real-time data to the predicted data. Example models 206 that can be maintained and used by server 116 include power flow models used to calculate expected kW, kVAR, power factor values, etc., short circuit models used to calculate maximum and minimum available fault currents, protection models used to determine proper protection schemes and ensure selective coordination of protective devices, power quality models used to determine voltage and current distortions at any point in the network, to name just a few. It will be understood that different models can be used depending on the system being modeled…, paragraphs 0052-0053 page 4). 
As to claim 14, Radibratovic further teaches a plurality of raw type sensors of the sensor coordinator are embedded in the sensor coordinator (…a series of sensors (i.e., Sensor A 104, Sensor B 106, Sensor C 108) interfaced with the various components of a monitored system 102, a data acquisition hub 112, an analytics server paragraph 0039 page 3, Fig. 1 and associated specification). 
As to claim 15, Radibratovic further teaches a plurality of raw type sensors of the sensor coordinator are connected to the sensor coordinator via a wired or wireless network (…a series of sensors (i.e., Sensor A 104, Sensor B 106, Sensor C 108) interfaced with the various components of a monitored system 102, a data acquisition hub 112, an analytics server 116, and a thin-client device 128…, paragraph 0039 page 3, Fig. 1 and associated specification). 
As to claim 16, Radibratovic further teaches the sensor coordinator is configured to acquire one or more sensor measurements comprising one or more of mains electricity peak and RMS voltage, mains electricity peak and RMS current, mains electricity active, reactive, and apparent power and energy, power quality measurements including peak voltages and currents, transient events including voltage and current surges, spikes, and EFT transients, electrical mains ground-to-neutral peak and RMS voltage, electrical mains voltage and current harmonics and line frequency, ambient temperature and humidity (…The sensors are configured to provide output values for system parameters that indicate the operational status and/or "health" of the monitored system 102. For example, in an electrical power generation system, the current output or voltage readings for the various components that comprise the power generation system is indicative of the overall health and/or operational condition of the system. In one embodiment, the sensors are configured to also measure additional data that can affect system operation. For example, for an electrical power distribution system, the sensor output paragraph 0040 page 3). 
As to claim 17, Radibratovic further teaches the sensor coordinator is configured to acquire one or more sensor measurements comprising one or more of vibration, acceleration, sound or air pressure, gas and chemical sensing, thermal and optical imaging (…the virtual system model is also updated with the real-time data such that the virtual system model "ages" along with the monitored system. Examples of a monitored system includes machinery, factories, electrical systems, processing plants, devices, chemical processes, biological systems, data centers, aircraft carriers, and the like…, paragraph 0082 page 7). 
As to claim 18, Radibratovic further teaches the sensor coordinator is configured as a sensor hub (…The data acquisition hub 112 may be a standalone unit or integrated within the analytics server 116 and can be embodied as a piece of hardware, software, or some combination thereof…, paragraph 0043 page 3) by incorporating a local networking technology to connect to and aggregate data from the sensors (…the data connection 110 is a "hard wired" physical data connection (e.g., serial, network, etc.). For example, a serial or parallel cable connection between the sensor and the hub 112. In another embodiment, the data connection 110 is a wireless data connection. For example, a radio frequency (RF), BLUETOOTH.TM., infrared or equivalent connection between the sensor and the hub 112…, paragraph 0043 page 3). 
As to claim 19, Radibratovic further teaches the local networking technology comprises one of Zigbee.RTM., WIFI access point, BLE central, 802.15.4, 6-LoWPAN, and Z-wave (…the data connection 110 is a "hard wired" physical data connection (e.g., serial, network, etc.). For example, a serial or parallel cable connection between the sensor and the hub 112. In another embodiment, the data connection 110 is a wireless data connection. For example, a radio frequency (RF), BLUETOOTH.TM., infrared or equivalent connection between the sensor and the hub 112…, paragraph 0043 page 3).
 As to claim 20, Radibratovic further teaches the sensor coordinator is configured to record a plurality of higher-order derivations based on raw sensor values (…comparison engine 210 can be further configured to determine whether deviations between the real-time and the expected values exists, and if so to classify the deviation, e.g., high, marginal, low, etc. The deviation level can then be communicated to decision engine 212, which can also comprise part of analytics engine 118…, paragraph 0048 page 3). 
As to claim 21, Radibratovic further teaches the plurality of higher-order derivations includes one or more of Fourier and wavelet transforms, filter functions including low-pass, high-pass, and other band form or noise-reduction filters, statistical indices including mean, maximum, minimum, and standard deviations, derivatives, integrations, sums, and basic arithmetic operations, and indication of environment or equipment operational state or state-changes (…comparison engine 210 can be further configured to determine whether deviations between the real-time and the expected values exists, and if so to classify the deviation, paragraph 0048 page 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Publication No. 2007/0005311 discloses systematically configuring and deploying an empirical model used for fault detection and equipment health monitoring
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194